Exhibit 99.2 Archer Limited (ARCHER) Third Quarter 2011 Results Third Quarter Highlights · Third quarter revenue of $ 505.4 million. · Third quarter EBITDA of $ 76.1 million. Non-GAAP operating EBITDA at $ 81.1 million, excluding $ 5.0 million of merger related costs. · Net income for the quarter of $ 45.6 million including $ 5.0 million of merger related costs · Third quarter operational cash flow of $ 30.2 million · Net interest bearing debt at the end of the third quarter 2011 at $ 1,052.4 million. · Archer completed the acquisition of Great White Energy Services group for $ 630 million on a cash and debt free basis. · During the quarter we issued 42.7 million new shares in two private placements. Financial Statements Third quarter Operating Results On a pro forma basis including Great White for the entire period, third quarter revenue was at $ 565.6 million, compared to $ 561.6 million last quarter and $ 432.8 million in the third quarter 2010. Pro forma third quarter 2011 EBITDA, including 55 days of activity for Great White during the quarter but before the closing, amounted to $ 98.0 million excluding $ 31.5 million of charges related to merger and acquisitions such as legal and professional fees, severance and merger related compensation cost. Results also included a charge to provide for a contractual dispute with a client amounting to $ 2.1 million and $ 1.3 million of stock based compensation. Reference is made to the appendix to this quarterly report for more information on the pro-forma numbers. Third Quarter 2011 Operating Results (GAAP) Consolidated revenue in the third quarter 2011 was $ 505.4 million compared to $ 459.9 million in the second quarter 2011, representing an increase of 9.9%. Depreciation and amortization expenses for the third quarter 2011 were at $ 43.2 million, compared to $ 37.3 million in the second quarter 2011. The addition of Great White Energy during this quarter added $ 4.6 million for the entire period. Net Financial Items of $ 23.7 million in the third quarter 2011 compared to $ (23.7) million in the second quarter 2011. Interest expenses amounted to $ 14.0 million, compared to $ 12.9 million in the second quarter of 2011 as a result of higher interest bearing debt assumed through the acquisition of Great White Energy. Other financial items amounted to a gain of $ 38.7 million compared to $ (13.4) million loss in the second quarter 2011. As in previous quarters other financial items are mainly a result of unrealized exchange gains as a result of inter company transactions. Page 1 EBITDA for the third quarter 2011 amounted to $ 76.1 million including $ 5.0 million of costs related to the acquisition costs of Great White, $ 2.1 million of charges related to a contractual dispute with a client and $ 1.3 million of stock based compensation costs. Comparison of Nine Months Ended September 30, 2011 and 2010 Revenue for nine months ended September 30, 2011 was at $ 1,258.5 million, an increase of 149.2% compared to $ 504.9 million for the nine months ended September 30, 2010. Both Operating Segments reported increased revenue, with Drilling Services revenue reporting an increase of 126.1% to $ 949.7 million for the nine months ended September 30, 2011 compared to $ 420.0 million for the nine months ended September 30, 2010 due to additional revenue contributed by Allis-Chalmers and Great White, higher rig rates in Argentina and Bolivia and increased utilization of our equipment and improved pricing. Revenue for Well Services increased 264.2% to $ 308.8 million for the nine months ended September 30, 2011 compared to $ 84.8 million for the nine months ended September, 2010 due to additional revenue contributed by Allis-Chalmers, Gray wireline, Great White and Universal Wireline as well as high growth of our Oil Tools Division. Drilling Services Drilling Services revenue of $ 373.1 million increased by $ 12.5 million or 3.5% compared to last quarter mainly as a result of $ 11.7 million additional revenue contributed by Great White Directional Drilling for the 36 days it was included in Archer’s results. Land Drilling revenue improved by $ 3.5 million with better operational performance in Brazil as well as reduced industrial action activity in Argentina. Lost revenue due to industrial action in Argentina in the third quarter was at $ 1.8 million compared to $ 3.0 million in the second quarter, mainly due to industrial action in the Chubut and Santa Cruz region. Drilling Services EBITDA of $ 53.0 million increased by $ 5.6 million or 11.8% compared to the second quarter in 2011, mainly through the addition of Great White Directional Drilling. The Land Drilling Division also contributed as a result of the increased revenue. This was partly offset by an increased corporate cost allocation reflecting the higher costs as we have built up our corporate structure to support the new footprint of Archer, as well as a charge of $ 2.1 million to provide for a contractual dispute with a customer. Well Services Well Services revenue of $ 132.3 million increased by $ 31.5 million or 31.3% compared to the second quarter as a result of the $ 32.8 million revenue for the 36 days the Pressure Pumping and Pressure Control of Great White operated under Archer. Price increases in Cased Hole Wireline and Perforating business in the United States lead to increased revenue quarter over quarter of $ 2.7 million. International Wireline Services showed improved revenue, with $ 1.0 million increase sequentially, mainly coming from operations in Asia. This was partly offset by low equipment utilization in our Production Division, suffering from equipment related technical downtime as well as staffing issues, with a negative overall effect of $ 4.4 million sequentially. Well Services EBITDA of $ 29.4 million improved 36.1% compared to the second quarter with the addition of Great White Pressure Pumping and Pressure Control to the product portfolio. Good fall through from pricing and geographical expansion in Cased Hole Wireline also contributed to the increased profitability in this quarter. This was partly offset weather related downtime in the North East United States and by lower margins in the Production Division, suffering from low equipment utilization and increased repair and maintenance costs. Cash flow Cash and cash equivalents, excluding restricted cash, totalled $ 43.3 million at the end of the third quarter 2011, compared to $ 42.9 million at the end of June 2011. Page 2 During the third quarter the company redeemed $ 125 million plus accrued interest and call premium of Allis-Chalmers 2014 bonds, which was financed through a $ 130 million draw down of its multicurrency term and revolving facilities agreement. To finance the acquisition of Great White, the Company amended its multicurrency term and revolving facilities agreement in August. Proceeds from this extended agreement, amounting to $ 687.5 million, were used to pay the agreed purchase price for Great White Energy of $ 630 million, an adjustment for working capital of USD 37.9 million, an adjustment for cash left in Great White of USD 5.6 million, and for capital expenditures. During the quarter the Company received $ 247.3 million, reflecting the net proceeds of two private placements in the month of August for a total of 42.7 million shares. The proceeds were used to partially repay the bridge financing of the syndicated multicurrency term and revolving facilities agreement. The remaining amount in bridge financing amounting to USD 67 million will need to be repaid before December 31, 2011 if not otherwise refinanced. In addition an amount of USD 215 million, originally earmarked for the repayment of Allis-Chalmers bonds would need to be repaid before March 31, 2012 if not otherwise refinanced. The Company believes that it will be able to refinance the above-mentioned amounts within the periods due. Capital expenditures during the quarter amounted to $ 57.1 million, representing predominantly investments in new drilling equipment and tools. Total Net interest bearing debt at the end of the third quarter 2011 was $ 1,052.4 million compared to $ 630.5 million last quarter. Share capital The company issued a total of 42.7 million shares in two private placements in the third quarter. All shares are approved for trading on the Oslo Stock Exchange following the release of the Company’s prospectus dated November 14, 2011. In addition, a total of 25,000 fully paid shares have been issued during the third quarter in connection with options exercised. Including the new shares from the private placements, the total number of issued and fully paid shares of par value $2.00 is 366,169,002. A total of 12,410,572 options were outstanding as of September 30, 2011. A detailed reconciliation between GAAP results, non-GAAP measures and pro forma results has been provided in the appendix to this quarterly report. Archer Operational Comments to the Quarter Report Operational Highlights Despite the high uncertainty in the financial markets, we have seen continued demand for our products and services during the third quarter in all markets we operate in. Immediately following the closing of the Great White acquisition, the Management structure of Great White was fully integrated into Archer’s organization. We have also started to integrate our operations where Archer and Great White’s Directional Drilling and Pressure Control Divisions (Coiled Tubing) are now each operating as one single Division. North America Continued strong onshore activity in United States throughout the quarter, with a sequential increase of the overall average land rig count of 5.4%, with 2.3% increase in unconventional resource plays, mainly in the liquid rich plays of Bakken and Eagle Ford. This trend supported pricing improvements for our directional, under-balanced, cased hole wireline and perforating services. Due to severe flooding in the Page 3 North East United States we experienced some revenue loss compared to our forecasted activity in both Under Balances and in Wireline. Drilling Services Directional Drilling performed a successful LWD geosteering job using Archer’s tools and technical expertise and Great White’s operational support and customer relations. Our Engineering division was awarded a contract for rig inspection and project management services to overhaul and winterize a previously stacked jack-up rig for a drilling project in Alaska. Our Rentals and Tubulars Division has been awarded a 3 year contract to provide rental and fishing equipment to a major operator in the Eagle Ford. Well Services Cased Hole Wireline and Perforating Services increased prices by an average 15% to compensate for the strong demand for these services and increased labour and cost inflation. As drilling activity in the Gulf of Mexico is resuming, Operators have shown a heightened focus on well integrity This resulted in the first sale of our C-Flex cementing sleeve to two major deep water operators. The C-Flex is a gas tight solution for precision primary cementing or contingency staged cementing in the annulus leading to higher integrity of the cement in critical zones. Our tools are currently undergoing certification and will be run in wells during the fourth quarter. Coiled tubing operations were negatively affected by unscheduled major repairs for several units, leading to a significant reduction in revenue and profitability during the quarter. The combination with Great White Energy now enables us to share spare parts and repair and maintenance personnel. This will help us to accelerate the required repair and maintenance work. During the quarter we had a total of three frac fleets in Texas and Oklahoma with approximately 107,800 horsepower in total and performed approximately 193 fracturing stages during the short period since the acquisition of Great White. However, delivery delays for equipment, a tight spot market for proppants and challenges to staff crews negatively impacted the performance during the quarter. Our frac valves division AWC continues to experience strong order intake for the sale of new valves sales as well as repairs with one maintenance facility fully operational in Pennsylvania and another one expected to open soon in Texas. Backlog for valves on order grew during the quarter and additional manufacturing capacity is currently being added to our Conroe facility. Latin America Drilling Services We started three new land drilling contracts during the quarter with customers in Argentina and Brazil, bringing our total drilling rig utilization close to 100%. A new 1,500 horsepower rig started operations in the unconventional shales in Neuquen, Argentina, at the end of the quarter. Compared with other units operating in the same area this rig has already set new efficiency benchmarks and clearly demonstrates the value in combining new technology, experience and local knowledge. The Land Drilling Division recorded sequential increase in revenue and profitability with improved rig utilization and efficiency as a result of the turnaround in Brazil as well as a less industrial action in Argentina compared to the previous quarter. However results were impacted by a total of 349 rig days of industrial action, mainly in south Patagonia, Argentina with a corresponding effect on revenue and margins. During the quarter we continued to test our patented TriTrak technology with a client in southern Argentina. Results were encouraging, as we were able to maintain the verticality of the well within 1.5 degrees. This motor also helped to improve the rate of penetration and reduced the overall time spent to drill the wells. Page 4 Well Services We performed our first ever operation in Colombia, running a wireline job with a LeakPoint tool, which was able to reveal an undetected leak in a downhole valve. Further jobs are being lined up as a result of this successful operation. Europe and Africa Drilling Services In Norway Conoco Phillips recognized Archer’s Platform Drilling safety performance with the Falken Award. Presented at Conoco’s two-day worldwide safety conference, the award recognizes our Platform Drilling teams for their outstanding “Safety Involvement”. During the quarter we negotiated the extension of our Platform Drilling contract on 5 platforms with Shell UK until May 2013 and we lost the contract for Platform Drilling services for TAQA in the UK sector due to price. As reported in the previous quarter, our Engineering Division is working on a challenging project in the North Sea, with some disputes over the scope and execution of the project. During the third quarter the first of two installations of this project has now been successfully handed over to operations. The second installation is expected to complete before year end. We continued the discussions on the commercial resolution during the quarter and we believe that the charge of $ 2.1 million in the results, reflects the potential outcome of these discussions. Well Services In the UK sector of the North Sea. measurements using a wireline LeakPoint tool, identified leaks in several gas lift valves. Following the exact localization these leaks can now be fixed preventing the entire completion to be pulled, which results in a multi-million dollar saving for the customer. This success in well integrity diagnostics also resulted in the award of a two years leak detection contract for a major operator in the UK. On the Norway side of the North Sea, our Wireline operations were negatively affected by ongoing platform maintenance delaying well intervention activity. Middle East and Asia Drilling Services Preparation continues for the modular rig Emerald, due to start a contract with Shell New Zealand in Q2 next year. The customer requested several upgrades and modifications to the rig which are currently in the process of being implemented. During the quarter Rig Inspection Services received a certification from three major Class Societies for provision of hull thickness measurement services, an accreditation that opens new inspection opportunities across the world Well Services We performed a successful FlowPoint campaign for a major operator in Thailand. The tool running procedures were modified to fit the environment and well conditions resulting in 100% success in detecting fluid movement behind casing. This demonstrated the capability of the tool and the opportunities for behind-casing inspection services. Page 5 Also in this quarter, we signed another contract to supply VMB’s of different sizes to a major operator in offshore Australia. This contract is estimated to last a minimum of two years. Outlook Despite the continued uncertainty in the financial markets, industry fundamentals for Oilfield Services are sound, mainly driven by continued strong demand for oil coupled with growing challenges to counter production rate declines in mature basins as only a few international oil companies managed to increase their production year on year. North America In the short term, we expect the United States land rig count to grow, mainly driven by the liquid rich unconventional plays and we expect a more modest growth in the United States land market in 2012. Demand for coil tubing and associated services are expected to continue to be strong as the number of stages in oil rich horizontal wells are increasing. Directional drilling services also experiencing increased demand, especially in the North East of the United States. With additional pressure pumping equipment entering the market we expect the market to balance during first half of 2012 and see limited upside to pricing. However, We expect the Gulf of Mexico to return to normality in the coming quarters, with increased drilling activity starting in the fourth quarter 2011, which will likely accelerate in 2012. Despite attractive market fundamentals in North America we expect a short-term reduction in overall pressure pumping revenue due to start-up and transitional issues. This will be partly offset by increased utilization of the coiled tubing services, as equipment down for repair in third quarter will return to operations in the fourth quarter. South America We expect that drilling activity and related services for unconventional resources in Argentina will increase in 2012. Although the recent discovery confirms the large prospects of unconventional oil and gas in Argentina, it will take time to ramp up activities in these types of reservoirs. We are however working to improve pricing and contract conditions on equipment already deployed. Improved terms, utilization and an additional rig in Brazil should lead to increased revenue and margins in Latin America first half of 2012. North Sea While overall drilling activity in the North Sea is expected to be flat we do expect some reduction in our drilling services revenue as a result of the completion of the Statfjord late life engineering project, which has contributed $ 57 million of revenue year to date 2011, as well as the loss of the TAQA platform drilling contract. This will be partly compensated for by increased revenue from rental tools as well as higher well services revenue. We forecast capital expenditure of approximately $ 70-80 million in the fourth quarter, representing final payments for a land rig in Brazil, the Emerald modular rig as well as pressure pumping and coiled tubing equipment. The Board of Directors is not satisfied with the operational performance in the third quarter. Significant improvements are achievable through increased utilization of the companies existing equipment. While the board expects EBITDA in the lower $ 90’s million for the fourth quarter, the effect of the implemented actions are expected to start showing results in the first quarter 2012. The high oil price and record activity levels create a solid environment in which to build Archer into a leading oil service company within the next three years. Page 6 Cautionary Statement Regarding Forward-Looking Statements In addition to historical information, this press release contains statements relating to our future business and/or results. These statements include certain projections and business trends that are “forward-looking” within the meaning of the United States' Private Securities Litigation Reform Act of 1995. Archer Limited, or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including statements preceded by, followed by or that include the words “estimate,” “plan,” project,” “forecast,” “intend,” “expect,” “predict,” “anticipate,” “believe,” “think,” “view,” “seek,” “target,” “goal,” or similar expressions; any projections of earnings, revenues, expenses, synergies, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations, including integration and any potential restructuring plans relating to the merger; any statements concerning proposed new products, services, developments or industry rankings; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements do not guarantee future performance and involve risks and uncertainties. Actual results may differ materially from projected results as a result of certain risks and uncertainties. Further information about these risks and uncertainties are set forth in our most recent filing on Form 20-F (including, without limitation, those described under Item 3.D. “Risk Factors”) and in our other filings with the United States Securities and Exchange Commission. These forward-looking statements are made only as of the date of this press release. We do not undertake any obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. Page 7 ARCHER LTD INDEX TO UNAUDITED INTERIM FINANCIAL STATEMENTS Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 Page 9 Unaudited Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2011 and 2010. Page 10 Unaudited Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 Page 11 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 Page 12 Unaudited Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2011 Page 13 Notes to Unaudited Interim Financial Statements Page 14 Appendix Page 29 Page 8 ARCHER LTD UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS for the three months ended September 30, 2011 and 2010 and the nine months ended September 30, 2011 and 2010, (in millions of $, except per share data) For the three months ended September 30, For the nine months ended September 30, Note Operating revenues Operating revenues 1 169.4 Reimbursables Total operating revenues 1 258.5 Operating expenses Operating expenses Reimbursable expenses Depreciation and amortization Impairment of brand name - - - General and administrative expenses Total operating expenses 1 187.6 Net operating income Financial items Interest income Interest expenses ) Share of result in associated company ) - ) - Other financial items 5 ) ) Total financial items ) ) ) Income/(loss) before income taxes ) Income taxes 3 ) Net income/(loss) ) Net income/(loss) attributable to the parent 4 ) Net income/(loss) attributable to the non-controlling interest 4 Basic earnings/(loss) per share ($) ) Diluted earnings/(loss) per share ($) ) See accompanying notes that are an integral part of these Consolidated Financial Statements Page 9 ARCHER LTD UNAUDITED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME for the three months ended September 30, 2011 and 2010 and the nine months ended September 30, 2011 and 2010, (in millions of $) For the three months ended September 30, For the nine months ended September 30, Net income/(loss) ) Other comprehensive income/ (loss), net of tax: Unrealized gain/(loss) on foreign exchange ) ) Other comprehensive gains/(losses) ) ) Other comprehensive income/ (loss): ) ) ) Total comprehensive income/ (loss) for the period ) ) Comprehensive income/ (loss) attributable to the parent ) ) Comprehensive income/ (loss) attributable to the non-controlling interest Accumulated other comprehensive income as at September 30, 2011 and December 31, 2010: September 30, December 31, The total balance of accumulated other comprehensive income is made up as follows: Unrealized gain on foreign exchange Actuarial gain/ (loss) relating to pension ) ) Other comprehensive gains/(losses) ) ) Accumulated other comprehensive income period end See accompanying notes that are an integral part of these Consolidated Financial Statements Note:All items of other comprehensive income/ (loss) are stated net of tax. The applicable amount of income taxes associated with unrealized gain on foreign exchange and other comprehensive gains/losses is $ 0 due to the fact that the items relate to companies domiciled in non-taxable jurisdictions.The applicable amount of income taxes associated with actuarial loss related to pension is $ 2.6 million as this item related to companies domiciled in Norway where the tax rate is 28%. Page 10 ARCHER LTD UNAUDITED CONSOLIDATED BALANCE SHEETS as of September 30, 2011 and December 31, 2010 (in millions of $) Note Consolidated 30 Sept 2011 Consolidated 31 Dec 2011 Current assets Cash and cash equivalents Restricted Cash Receivables Inventory Other current asset Total current assets Non-current assets Investment in associates Drilling equipment and other fixed assets Assets under construction Deferred tax assets Other intangible assets 6 Goodwill 7 Other non current asset Total non-current assets 2 281,2 Total assets 2 921,0 Current liabilities Current debt 8 Other current liabilities Total current liabilities Non-current liabilities Long-term interest bearing debt 8 Deferred tax liability Other non-current liabilities Total non-current liabilities Total equity Common shares of par value US$2.00 per share: 600,000,000 shares authorized 366,169,002 outstanding at Sept 30, 2011(December, 31 2010: 225,400,050) 9 Additional paid in capital Retained earnings Accumulated other comprehensive income Other equity ) ) Non-controlling interest Total equity 1 411,1 Total equity and liabilities 2 921,0 See accompanying notes that are an integral part of these Consolidated Financial Statements Page 11 ARCHER LTD UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOW for the nine months ended September 30, 2011 and 2010 (in millions of $) For the nine month period to September30, Cash Flows from Operating Activities Net income/ (loss) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and impairments Share-based compensation expense Deferred income tax ) Unrealized foreign exchange loss (gain) ) Change in long-term receivables ) Changes in other non-current liabilities ) ) Changes in operating assets and liabilities, net of effect of acquisitions Trade accounts receivable and other short-term receivables ) ) Trade accounts payable and other short-term liabilities ) Inventories ) 0 Other, net ) Net cash provided by / (used in) operating activities Cash Flows from Investing Activities Additions to drilling equipment and other fixed assets ) ) Sale of rigs, vessels and equipment Acquisition of subsidiaries, net of cash acquired ) ) Short term loan to parent 0 ) Change in restricted cash Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from debt Repayment of debt ) ) Proceeds from the issuance of equity Net cash provided by / (used in) financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the year Cash and cash equivalents at the end of period Supplementary disclosure of cash flow information for the nine month period Interest paid ) ) Taxes paid ) ) See accompanying notes that are an integral part of these Consolidated Financial Statements Page 12 ARCHER LTD UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY for the nine months ended September 30, 2011 (in millions of $) Share Capital Additional paid-in capital Accumulated other comprehensive income Retained earnings Contributed deficit Non-controlling interest Total equity Balance at December 31, 2010 ) Issued shares at merger - Private placement, net of brokers fee - Options issued and exercised, net - Foreign exchange differences - - ) - - - ) Change in unrealized gain on interest rate swaps - Net income / (net loss) - Balance at Sept 30, 2011 ) 1 411.1 See accompanying notes that are an integral part of these Consolidated Financial Statements Page 13 Note 1 - General information Archer Limited has been created by the merger of Seawell Ltd. with Allis-Chalmers Energy Inc. on 23rd of February 2011. The formal name change from Seawell Limited to Archer Limited was approved in a shareholder resolution on May 16, 2011. Archer Limited (the “Company” or “Archer”) is a global oilfield service company providing drilling services, including platform drilling, land drilling, directional drilling, modular rigs, fluids, drill bits, engineering and equipment rentals, as well as a select range of well delivery support services and products, including well intervention using wireline, tractors and coiled tubing, pressure control and pressure pumping, production monitoring, well imaging and integrity management tools. The Company employed at the end of the quarter approximately 8,370 skilled and experienced people. Seawell Limited (“Seawell”) was incorporated in Bermuda on August 31, 2007 as a wholly owned subsidiary of Seadrill Limited (“Seadrill”). Seawell together with its wholly owned subsidiary, Seawell Holding UK Ltd acquired the shares in the entities comprising Seadrilis Well Service division on October 1, 2007. The consideration for the shares was NOK 2 413.1 million and has been accounted for as a common control transaction. As of September 30, 2011 Seadrill owned 39.94% of the fully paid outstanding shares of Archer. As used herein, unless otherwise required by the context, the term "Archer" refers to Archer Limited and the terms "Company", "we", "Group", "our" and words of similar import refer to Archer and its consolidated subsidiaries for the periods that are consolidated and the combined group for the period that are combined. The use herein of such terms as group, organisation, we, us, our and its, or references to specific entities, is not intended to be a precise description of corporate relationships. Basis of presentation The unaudited interim consolidated financial statements are presented in accordance with generally accepted accounting principles in the United States of America (US GAAP) for interim financial information. The unaudited interim consolidated financial statements do not include all of the disclosures required in complete annual financial statements. These interim financial statements should be read in conjunction with the Company’s financial statements as at December 31, 2010. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair statement have been included. Archer Limited has changed its reporting currency from January 1, 2011, to United States Dollars (USD) from Norwegian Kroner (NOK), reflecting the needs of a differing user base of these financial statements following the acquisition of Allis-Chalmers Energy Inc. The Company has re-presented its historical financial statements in USD, and applied the methodology prescribed by ASC 830 in presenting the restated information. As such, all amounts presented in this document are in USD rounded to the nearest hundred thousand, unless otherwise stated. In accordance with accounting principles generally accepted in the United States of America, the preparation of financial statements requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Future events and their effects cannot be perceived with certainty. Accordingly, our accounting estimates require the exercise of judgment. While management believes that the estimates and assumptions used in the preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Estimates are used for, but are not limited to, determining the following: allowance for doubtful accounts, recoverability of long-lived assets and intangibles, useful lives used in depreciation and amortization, income taxes, valuation allowances and Page 14 purchase price allocations. The accounting estimates used in the preparation of the consolidated financial statements may change as new events occur, as more experience is acquired, as additional information is obtained and as our operating environment changes. Significant accounting policies The accounting policies adopted in the preparation of the unaudited interim financial statements are consistent with those followed in the preparation of the Company’s annual consolidated financial statements and accompanying notes for the year ended December 31, 2010. Recently issued accounting pronouncements In October 2009, the FASB issued authoritative guidance that amends earlier guidance addressing the accounting for contractual arrangements in which an entity provides multiple products or services (deliverables) to a customer. The amendments address the unit of accounting for arrangements involving multiple deliverables and how arrangement consideration should be allocated to the separate units of accounting, when applicable, by establishing a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific nor third-party evidence is available. The amendments also require that arrangement consideration be allocated at the inception of an arrangement to all deliverables using the relative selling price method. The guidance is effective for fiscal years beginning on or after June 15, 2010, with earlier application permitted. We adopted the guidance effective January 1, 2011, which did not have a material effect on our financial statements. In January 2010, the FASB issued authoritative guidance that changes the disclosure requirements for fair value measurements using significant unobservable inputs (Level 3). The updated guidance requires that Level 3 disclosures present information about purchases, sales, issuances, settlements on a gross basis. The disclosure requirements for the treatment of purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company adopted the guidance in the first quarter 2011, which did not have an impact on its financial position, results of operations or cash flows. In December 2010, the FASB issued authoritative guidance which modifies the requirements of step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. The Company adopted this guidance in the first quarter of fiscal year 2011. The adoption of this guidance did not have an impact on our financial statements. In December 2010, the FASB amended guidance on business combinations which requires a public entity to disclose pro forma information for business combinations that occurred in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period, and when comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. The guidance was effective for annual reporting periods beginning on or after December 15, 2010. The adoption of this guidance did not have a material impact on our consolidated financial position, results of operations, or cash flows. In April 2011, the FASB issued authoritative guidance to clarify when a modification or restructuring of a receivable constitutes a troubled debt restructuring. In evaluating whether such a modification or restructuring constitutes a troubled debt restructuring, a creditor must separately conclude that two conditions exist: (1) the modification or restructuring constitutes a concession and (2) the debtor is Page 15 experiencing financial difficulties. The guidance will be effective for our interim and annual reporting periods beginning after June 15, 2011 and will be applied retrospectively to the beginning of the annual period of adoption. The adoption of this newly issued guidance has not had a material impact on our consolidated financial statements. In May 2011, the FASB amended existing guidance to achieve consistent fair value measurements and to clarify certain disclosure requirements for fair value measurements. The new guidance includes clarification about when the concept of highest and best use is applicable to fair value measurements, requires quantitative disclosures about inputs used and qualitative disclosures about the sensitivity of recurring Level 3 measurements, and requires the classification of all assets and liabilities measured at fair value in the fair value hierarchy including those assets and liabilities which are not recorded at fair value but for which fair value is disclosed. The guidance will be effective for our interim and annual reporting periods beginning after December 15, 2011. We are evaluating the impact of the adoption of this newly issued guidance but we do not expect it to have a material impact on our consolidated financial statements. In June 2011, the FASB amended guidance on the presentation of comprehensive income in the financial statements. The new guidance allows entities to present components of net income and other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate but consecutive statements and removes the current option to report other comprehensive income and its components in the statement of changes in equity. Under the two-statement approach, an entity is required to present components of net income and total net income in the statement of net income. The amendments in this update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is also permitted. Our financial statements currently provide a two-statement disclosure and we do not expect the amended guidance to have a material impact on our future consolidated financial numbers. In September 2011, the FASB issued an accounting update that gives companies the option to make a qualitative evaluation about the likelihood of goodwill impairment. Companies will be required to perform the two-step impairment test only if it concludes that the fair value of a reporting unit is more likely than not less than its carrying value. The accounting update is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. The company is evaluating the impact of the adoption of this guidance but does not expect it to have a material impact on its consolidated financial statements. Note 2– Segment information The Company provides drilling services and well services, including platform drilling, land drilling, directional drilling, drilling facility engineering, modular rigs, well intervention and oilfield technology to the offshore and onshore oil and gas industry. Archer’s reportable segments consist of the primary services it provides. Although Archer’s segments are generally influenced by the same economic factors, each represents a distinct service to the oil and gas industry. There have not been any intersegment sales during the periods presented. Segment results are evaluated based on operating income. The accounting principles for the segments are the same as for the Company's combined and consolidated financial statements. Indirect general and administrative expenses are allocated to each segment based on estimated use. The split of our organization and aggregation of our business into two segments was based on differences in management structure and reporting, economic characteristics, customer base, asset class and contract structure. As of September 30, 2011, the Company operates in the following two segments: Page 16 · Drilling Services: The Company performs platform drilling, modular rig activities, land drilling, horizontal and directional drilling, drill bits and drilling and completion fluids, tubular services, under balanced services, rentals and engineering services on several fixed installations in North and South America and in the North Sea, · Well Services: The Company performs wireline intervention, wireline logging, coiled tubing, completion services and pressure control, pressure pumping, fishing and specialist intervention, frac valves, cementing tools and plugs and packers. Segment results are evaluated on the basis of operating profit, and the information given below is based on information used for internal reporting. The accounting principles for the segments are the same as for the Company's consolidated financial statements. Revenues from external customers For the three months ended September 30, For the nine months ended September 30, (in millions of $) Drilling Services Well Services Total operating revenues 1 258.5 Depreciation and amortization (in millions of $) Drilling Services Well Services Total depreciation and amortization Operating income – net income (in millions of $) Drilling Services Well Services Stock Compensation cost ) 0 ) 0 Merger and Acquisition cost* ) 0 ) 0 Operating income Unallocated items: Total financial items ) ) ) Income taxes ) Net income ) Capital expenditures (in millions of $) Drilling Services Well Services Total expenditures Total assets September 30, December 31, (in millions of $) Drilling Services 1 547.1 Well Services 1 373.9 Total 2 921.0 *The M&A cost have been split out from the operating income of the Drilling and Well Service segments. Page 17 Total goodwill Drilling Services Well Services Total (in millions of USD) Balance at January 1, 2010 Acquisition of RIS and ROMEG - Final settlement Peak Well Solutions AS - Acquisition of Viking Intervention Technology AS - Acquisition of Gray Holdco Inc. - Sale of Viking Intervention Technology AS - ) ) Exchange rate fluctuations on goodwill measured in foreign currency ) ) ) Balance at December 31, 2010 Acquisition of Universal - Acquisition of Gray Holdco Inc. Change inn PPA allocation - Acquisition of Allis Chalmers Acquisition of Great White Exchange rate fluctuations on goodwill measured in foreign currency Balance at September 30, 2011 Note 3 - Taxes The consolidated effective tax rate for the three and nine months ended September 30, 2011 was 19.6% and 33.7%, respectively, compared to 46.0% and 48.3% for the three and nine months ended September 30, 2010. The fluctuations in the tax rates are principally the result of no recognition of deferred tax asset on losses generated in the United States, variances in withholding taxes from foreign operations as a percentage of pretax income (loss) and unrealized foreign exchange gains and losses on Bermuda where Archer has a tax exemption. Taxes expensed can be split in the following geographical areas (in millions): Three months ended September 30, Nine months ended September 30, In millions United States - - South America Europe Others Effective tax rate 19
